J-S76002-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

WILBERT WASHINGTON,                                IN THE SUPERIOR COURT
                                                             OF
                                                        PENNSYLVANIA
                          Appellee

                     v.

ACE’S & DEUCE’S LOUNGE & BCLT, INC.,
D/B/A ACE’S & DEUCE’S LOUNGE,

                          Appellant                   No. 1227 WDA 2017


               Appeal from the Order Entered August 11, 2017
              In the Court of Common Pleas of Allegheny County
                     Civil Division at No(s): GD 11-015662


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY BENDER, P.J.E.:                    FILED FEBRUARY 19, 2019

      Appellants, Ace’s & Deuce’s Lounge and BCLT, Inc., d/b/a Ace’s &

Deuce’s Lounge, appeal from the trial court’s August 11, 2017 order denying

their motion to reinstate their appellate rights. We affirm.

      We need not detail the facts underlying this matter, as they are not

germane to our disposition. Instead, we only discuss the procedural history,

which the trial court summarized as follows:
      On August 21, 2017, [Appellants] filed an appeal in the [above-
      ]captioned action, which [the trial court] originally and mistakenly
      believed was from the judgment entered on June 15, 2017.
      [Appellants] filed an earlier appeal in this action roughly two years
      ago, on November 5, 2015, at 1754 WDA 2015, which was
      quashed…[,] because judgment had not been entered.
      [Appellants] took no steps after that action to have the judgment
      entered on the docket. Sometime thereafter, [Appellee, Wilbert
      Washington,] who had acted pro se during the trial and after,
      retained legal counsel[,] and eventually judgment in favor of
J-S76002-18


       [Washington] was entered[] on June 15, 2017.[1] [Appellants]
       filed an application on July 14, 2017, to the Superior Court to
       reinstate their earlier appeal. That application was denied on July
       19, 2017, because [the] Superior Court no longer had jurisdiction
       of the case.

       [Appellants] filed the instant appeal on August 21, 2017.
       However, this appeal appears to be from the denial on August 11,
       2017, by the Honorable Michael A. Della Vecchia,[2] of
       [Appellants’] Motion to Reinstate the earlier appeal. Pursuant to
       [the trial court’s] order, [Appellants] later filed a [s]tatement of
       [m]atters [c]omplained of on [a]ppeal, raising four issues, the first
       and most important being their contention that their appellate
       rights should have been reinstated by either the Superior Court or
       this [c]ourt.

Trial Court’s Rule 1925(a) Opinion, 12/15/2017, at 1-2 (internal citation

omitted).

       In the trial court’s Rule 1925(a) opinion, it states that Appellants’ August

11, 2017 motion — the denial of which forms the basis of this appeal — sought

to reinstate the earlier appeal that this Court had quashed.            However,

Appellants contend in their brief that this motion actually requested that the

trial court reinstate their appellate rights, i.e., they sought permission “to file

a new notice of appeal essentially nunc pro tunc.” Appellants’ Brief at 9 (some

original emphasis omitted).         We agree with Appellants that the trial court

mischaracterized their motion in its Rule 1925(a) opinion, and overlooked that

they sought to file an appeal nunc pro tunc.           With that clarification, we

____________________________________________


1We note that Appellants maintain that Washington “was not pro se for trial.”
Appellants’ Brief at 9.

2 Although Judge Della Vecchia denied Appellants’ August 11, 2017 motion, a
different judge authored the trial court’s opinion pursuant to Pa.R.A.P.
1925(a).

                                           -2-
J-S76002-18



examine whether Judge Della Vecchia should have allowed Appellants to file a

notice of appeal nunc pro tunc.

      It is well-established that, “[i]n order to preserve the right to appeal

from a final order of the Court of Common Pleas, a notice of appeal must be

filed within 30 days after the date of entry of that order. This Court is without

jurisdiction to excuse a failure to file a timely notice, as the 30-day period

must be strictly construed.”      Valley Forge Center Associates v. Rib-

It/K.P., Inc., 693 A.2d 242, 245 (Pa. Super. 1997) (internal quotation marks

and citations omitted). Accordingly, “an untimely appeal divests this Court of

jurisdiction.” Id. (citation omitted).

      With respect to appeals nunc pro tunc, this Court has explained:
      Our Supreme Court has characterized the purpose of nunc pro
      tunc restoration of appellate rights as follows:
         Allowing an appeal nunc pro tunc is a recognized exception
         to the general rule prohibiting the extension of an appeal
         deadline. This Court has emphasized that the principle
         emerges that an appeal nunc pro tunc is intended as a
         remedy to vindicate the right to an appeal where that right
         has been lost due to certain extraordinary circumstances.
         Generally, in civil cases[,] an appeal nunc pro tunc is
         granted only where there was fraud or a breakdown in the
         court’s operations through a default of its officers.
      Union Elec. Corp. v. Bd. Of Prop. Assessment, Appeals &
      Review of Allegheny Cty., 560 Pa. 481, 746 A.2d 581, 584
      (2000) (citations and internal quotation marks omitted).

      Our standard of review over an order denying nunc pro tunc
      restoration of a petitioner’s appellate rights is deferent:
         The denial of an appeal nunc pro tunc is within the discretion
         of the trial court, and we will only reverse for an abuse of
         that discretion. Freeman v. Bonner, 761 A.2d 1193, 1194
         (Pa. Super. 2000). In addition to the occurrence of “fraud


                                         -3-
J-S76002-18


         or breakdown in the court’s operations,” nunc pro tunc relief
         may also be granted where the appellant demonstrates that
         “(1) [his] notice of appeal was filed late as a result of
         nonnegligent circumstances, either as they relate to the
         appellant or the appellant’s counsel; (2) [he] filed the notice
         of appeal shortly after the expiration date; and (3) the
         appellee was not prejudiced by the delay.” Criss v. Wise,
         566 Pa. 437, 781 A.2d 1156, 1159 (2001).
      Rothstein v. Polysciences, Inc., 853 A.2d 1072, 1075 (Pa.
      Super. 2004) (citations modified). “An abuse of discretion occurs
      when a trial court, in reaching its conclusions, overrides or
      misapplies the law, or exercises judgment which is manifestly
      unreasonable, or the result of partiality, prejudice, or ill will.” U.S.
      Bank N.A. v. Mallory, 982 A.2d 986, 994 (Pa. Super. 2009).

Vietri ex rel. Vietri v. Delaware Valley High School, 63 A.3d 1281, 1284

(Pa. Super. 2013).

      In Appellants’ motion to reinstate their appellate rights, they asserted

that, since we quashed their first appeal because judgment was not entered,

“[i]t would be unjust for [Appellants] to be denied their right to appeal when,

in fact, [Appellants] did file a timely notice of appeal. [Appellants’] appellate

rights should be reinstated so that [they] can file a new notice of appeal.”

Appellants’ Motion to Reinstate Appellate Rights, 8/11/2017, at ¶ 7. In their

brief, they reiterate this exact argument. Appellants’ Brief at 9-10.

      We discern no abuse of discretion by Judge Della Vecchia in denying

Appellants’ request to reinstate their appellate rights so they could file a new

notice of appeal. Appellants do not allege that they missed filing a timely

appeal from the June 15, 2017 judgment due to fraud or breakdown in the

court’s operations, or as a result of nonnegligent circumstances. In fact, they

provide no explanation whatsoever for why they could not file an appeal by


                                       -4-
J-S76002-18



July 17, 2017, the final day of the appeal period.3 We also remind Appellants

that they could have filed a praecipe to have judgment entered — it was not

required for Washington to do so. See Pa.R.C.P. 227.4 (concerning the entry

of judgment upon praecipe of a party).           Finally, we observe that, in our

December 28, 2015 order quashing Appellants’ previous appeal, we informed

Appellants that their appeal is quashed “without prejudice to the filing of a

subsequent appeal once judgment has been entered.” Order, 12/28/2015, at

1 (unnumbered, single page). Thus, we made it clear that Appellants were to

file a new notice of appeal once judgment had been entered, rather than seek

to reinstate the previous appeal with this Court.        Therefore, based on the

foregoing, we conclude that Judge Della Vecchia did not abuse his discretion

in denying Appellants nunc pro tunc relief.4

       Order affirmed.




____________________________________________


3 “An appeal from an order denying post-trial motions is interlocutory. An
appeal to this Court can only lie from judgments entered subsequent to the
trial court’s disposition of post-verdict motions, not from the order denying
post-trial motions.” See Fanning v. Davne, 795 A.2d 388, 391 (Pa. Super.
2002) (citations omitted). The thirtieth day after the entry of judgment from
which Appellants should have appealed fell on Saturday, July 15, 2017. Thus,
they had until Monday, July 17, 2017, to file a timely notice of appeal. See 1
Pa.C.S. § 1908 (“Whenever the last day of any such period shall fall on
Saturday or Sunday, … such day shall be omitted from the computation.”).

4As a result of our disposition, we do not address the other issues raised in
Appellants’ brief.

                                           -5-
J-S76002-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/19/2019




                          -6-